Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 9, 14 in “Claims - 09/24/2021” have been acknowledged. 
This office action considers claims 9-20 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 09/24/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 9 and 14 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
       Claims 9-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 9 recites “wherein an edge of the gap layer segment is separated from the fin transition region by a spacer gap” and “wherein the spacer gap is between the bottom spacer layer and the vertical fin”. Then, the claim recites “a conductive gate layer in the spacer gap”. It is not clear what is meant by “a conductive gate layer in the spacer gap”. It appears that the spacer gap is an intermediate step (see element 185 in Fig. 13) that is not in the final product (that is, 185 in not present in Fig. 15). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer – (see MPEP 2113 I).
	For the purpose of examination, the examiner interprets the claim to recite “a gap layer segment on the substrate” and “a conductive gate layer on the bottom spacer”.

Claim 14 recites “a bottom spacer layer on the gap layer segment, wherein there is a spacer gap between the bottom spacer layer and the vertical fin”. Then, the claim recites “a gate structure in the spacer gap”. It is not clear what is meant by “a gate structure in the spacer gap”. It appears that the spacer gap is an intermediate step (see element 185 in Fig. 13) that is not in the final product (that is, 185 in not present in Fig. 15). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of 
For the purpose of examination, the examiner interprets the claim to recite “a bottom spacer layer on the gap layer segment” and “a conductive gate layer on the bottom spacer”.
Claims 10-13 directly or indirectly depend from claim 9, and claims 15-20 directly or indirectly depend from claim 14, therefore, they are also rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 9-11, 13-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US 20190393341 A1 - hereinafter Mochizuki) in view of Bi et al. (US 20180226489 A1 – hereinafter Bi).
	Regarding Claim 9, Mochizuki teaches a vertical transport field effect transistor (VTFET) (see the entire document; Fig. 5 along with Fig. 3; specifically, [0037]-[0040], and as cited below), comprising:

    PNG
    media_image1.png
    232
    441
    media_image1.png
    Greyscale

Mochizuki – Fig. 5
a vertical fin (130; Fig. 5; [0037]) on a substrate (110 – [0030]);
a fin transition region (135 – [0037]) between the vertical fin (130) and the substrate (110), wherein the fin transition region has a curved surface ([0037] – “tapered lower portions 135 of the vertical fins” – 135 is curved as seen in Fig. 5);
a gap layer segment (160 – [0040]) on the substrate (110), wherein an edge of the gap layer segment is separated from the fin transition region by a spacer gap (this portion of the claim has been interpreted as being an intermediate step by the examiner – see 112(b) rejection above);
But,  Mochizuki as applied above does not expressly disclose:
a bottom spacer layer on the gap layer segment;

a conductive gate layer in the spacer gap between the gap layer segment and vertical fin.
	In a related art, Bi teaches a bottom spacer layer (trough 181; Fig. 23; [0129]) on the gap layer segment (171 – 171 is analogous to Mochizuki’s 160),
a gate dielectric layer (200 – [0133]) on the bottom spacer layer (181), gap layer segment (171 – analogous to Mochizuki’s 160), and fin transition region (region between 111 and 110 – analogous to Mochizuki’s 135); and
a conductive gate layer (220 – “where the gate fill layer 220 and work function layer 210 can form a conductive gate electrode” – [0133]), in the spacer gap between the gap layer segment and vertical fin (this portion of the claim has been interpreted by the examiner – see 112(b) rejection above).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a bottom spacer layer on the gap layer segment as taught by Bi into Mochizuki.
The ordinary artisan would have been motivated to integrate Bi structure into Mochizuki structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a U-shaped or L-shaped spacer trough (trough 181) to have predetermined thickness that is insensitive to trench width (i.e., inter-fin distance) and geometry. This can further “reduce or avoid thickness variations, where variability in bottom spacer thickness among neighboring devices can induce device performance variations and instabilities” – see Bi – [0037].
Regarding Claim 10, the combination of Mochizuki and Bi teaches 9 from which 10 depends.
But, Mochizuki does not expressly disclose wherein the gate dielectric layer is a high-k dielectric material.
However, Bi teaches wherein the gate dielectric layer is a high-k dielectric material (Bi – [0125] – “the gate dielectric layer 200 can be a high-K dielectric material”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the gate dielectric layer is a high-k dielectric material as taught by Bi into Mochizuki.
The ordinary artisan would have been motivated to integrate Bi structure into Mochizuki structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a U-shaped or L-shaped spacer trough (trough 181) to have predetermined thickness that is insensitive to trench width (i.e., inter-fin distance) and geometry. This can further “reduce or avoid thickness variations, where variability in bottom spacer thickness among neighboring devices can induce device performance variations and instabilities” – see Bi – [0037].
Regarding Claim 11, the combination of Mochizuki and Bi teaches the VTFET of claim 9, wherein the edge of the gap layer segment is aligned with an edge of a bottom source/drain adjacent to the fin transition region (Mochizuki edge of 160 is aligned with edge of source/drain layer 120 – see also Fig. 5).
Regarding Claim 13, the combination of Mochizuki and Bi teaches 9 from which 13 depends. Mochizuki teaches the gap layer segment is silicon nitride (SiN) Mochizuki’s gap layer 160 is formed of SiN – “the bottom spacer layer 160 can be a dielectric material, including, but not limited to silicon nitride (SiN)” – [0035]).
But, Mochizuki does not expressly disclose wherein the bottom spacer layer is a high density plasma oxide.
However, Bi teaches the VTFET of claim 9, wherein the bottom spacer layer is a high density plasma oxide (Bi’s bottom spacer 181 is a high density plasma – see Bi – [0036]-[0037] for spacer trough).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the bottom spacer layer is a high density plasma oxide as taught by Bi into Mochizuki.
The ordinary artisan would have been motivated to integrate Bi structure into Mochizuki structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a U-shaped or L-shaped spacer trough (trough 181) to have predetermined thickness that is insensitive to trench width (i.e., inter-fin distance) and geometry. This can further “reduce or avoid thickness variations, where variability in bottom spacer thickness among neighboring devices can induce device performance variations and instabilities” – see Bi – [0037].

Regarding Claim 14, Mochizuki teaches a vertical transport field effect transistor (VTFET) (see the entire document; Fig. 11 along with Fig. 4-5; specifically, [0037]-[0040], and as cited below), comprising:
a vertical fin (130; Fig. 11; [0037]) on a substrate (110 – [0030]);
135 – [0037]) between the vertical fin (130) and the substrate (110), wherein the fin transition region has a curved surface ([0037] – “tapered lower portions 135 of the vertical fins” – 135 is curved as seen in Fig. 11);
a gap layer segment (160 – [0040]) on the substrate (110) adjacent to the fin transition region (135).
But,  Mochizuki as applied above does not expressly disclose:
a bottom spacer layer on the gap layer segment; and
a gate structure in the spacer gap.
In a related art, Bi teaches a bottom spacer layer (trough 181; Fig. 23; [0129]) on the gap layer segment (171 – 171 is analogous to Mochizuki’s 160),
a gate structure (220 – “where the gate fill layer 220 and work function layer 210 can form a conductive gate electrode” – [0133]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a bottom spacer layer on the gap layer segment as taught by Bi into Mochizuki.
The ordinary artisan would have been motivated to integrate Bi structure into Mochizuki structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a U-shaped or L-shaped spacer trough (trough 181) to have predetermined thickness that is insensitive to trench width (i.e., inter-fin distance) and geometry. This can further “reduce or avoid thickness variations, where variability in bottom spacer thickness among neighboring devices can induce device performance variations and instabilities” – see Bi – [0037].
Regarding Claim 15, the combination of Mochizuki and Bi teaches the VTFET of claim 14, further comprising a first bottom source/drain (Mochizuki 120) in the substrate below the gap layer segment (Mochizuki “a bottom source/drain layer 120 can be formed at the surface of the substrate 110 below the vertical fins 130” – [0030] – Fig. 11 shows 120 below 160 also).
Regarding Claim 16, the combination of Mochizuki and Bi teaches the VTFET of claim 15, further comprising a top source/drain on the vertical fin (Mochizuki 140 – “a top source/drain 140” – [0064]. Fig. 11 shows 140 on vertical fin 130).
Regarding Claim 18, the combination of Mochizuki and Bi teaches the VTFET of claim 16, wherein a proximal edge of the first bottom source/drain is a distance in a range of about 0 nm to about 5 nm from the vertical fin (Mochizuki teaches in [0034] that the thickness of 160 has range of 3 nm to 15 nm. 
Therefore, distance between vertical fin 130 and bottom source/drain 120 of 3 nm to 15 nm falls within the claimed range).
The ordinary artisan would have been motivated to integrate Bi structure into Mochizuki structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a U-shaped or L-shaped spacer trough (trough 181) to have predetermined thickness that is insensitive to trench width (i.e., inter-fin distance) and geometry. This can further “reduce or avoid thickness variations, where variability in bottom spacer thickness among neighboring devices can induce device performance variations and instabilities” – see Bi – [0037].
Regarding Claim 19, the combination of Mochizuki and Bi teaches claim 16 from which claim 19 depends. Mochizuki teaches gap segment 160 of Mochizuki is formed of SiN – see Mochizuki – [0035]).
But, Mochizuki does not expressly disclose wherein the bottom spacer layer is a different dielectric material from the gap layer segment. 
However, Bi teaches wherein the bottom spacer layer is a different dielectric material from the gap layer segment (In the combination, the bottom spacer 171 of Bi is formed of SiO – Bi – 170[0090] since 171 is formed of 170 – see Bi [0121]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate disclose wherein the bottom spacer layer is a different dielectric material from the gap layer segment as taught by Bi into Mochizuki.
The ordinary artisan would have been motivated to integrate Bi structure into Mochizuki structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a U-shaped or L-shaped spacer trough (trough 181) to have predetermined thickness that is insensitive to trench width (i.e., inter-fin distance) and geometry. This can further “reduce or avoid thickness variations, where variability in bottom spacer thickness among neighboring devices can induce device performance variations and instabilities” – see Bi – [0037].
Regarding Claim 20, the combination of Mochizuki and Bi teaches claim 19 from which claim 20 depends. Mochizuki teaches gap segment 160 of Mochizuki is formed of SiN – see Mochizuki – [0035]).
Mochizuki does not expressly disclose wherein the bottom spacer layer is silicon oxide and the gap layer segment is silicon nitride.
However, Bi teaches , wherein the bottom spacer layer is silicon oxide and the gap layer segment is silicon nitride (In the combination, the bottom spacer 171 of Bi is formed of SiO – Bi – 170[0090] since 171 is formed of 170 – see Bi [0121]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate disclose wherein the bottom spacer layer is silicon oxide and the gap layer segment is silicon nitride as taught by Bi into Mochizuki.
The ordinary artisan would have been motivated to integrate Bi structure into Mochizuki structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form a U-shaped or L-shaped spacer trough (trough 181) to have predetermined thickness that is insensitive to trench width (i.e., inter-fin distance) and geometry. This can further “reduce or avoid thickness variations, where variability in bottom spacer thickness among neighboring devices can induce device performance variations and instabilities” – see Bi – [0037].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Bi and in further view of Bao et al., of record (US 10008417 B1 – hereinafter Bao).
Regarding Claim 12, the combination of Mochizuki and Bi teaches claim 9 from which claim 12 depends.

In a related art, Bao teaches wherein the top surface of the bottom spacer layer on a gap layer segment on a first VTFET device is at a different height than the bottom spacer layer on a gap layer segment on a second VTFET device (Bao Fig. 14 shows top surface of bottom spacer 180 in region 101 is higher than top surface of bottom spacer 185 in region 102. This is due to layer 150 located higher than layer 170. See C9 L52-61).

    PNG
    media_image2.png
    180
    330
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming bottom source/drain area on the surface of a substrate in on VFET region and forming a bottom source/drain area in the substrate (below the top surface of the substrate) and thereby having the top surface of a bottom spacer to be higher in one region than the top surface of a second spacer in a second region as taught by Bao into the combination of Mochizuki and Bi structure.
Bao into the combination of Mochizuki and Bi structure in the manner set forth above for, at least, this integration provide the well-known advantage of fabricating vertical transistors with the source/drain region at different depth with respect to the substrate so as to two different transistors with different performance characteristics as is well-known in the art.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Bi and in further view of Bi et al., of record (US 9647120 B1 – hereinafter Bi2).
Regarding Claim 17, the combination of Mochizuki and Bi teaches claim 16 from which claim 17 depends.
The combination also teaches further comprising a second bottom source/drain in the substrate on an opposite side of the vertical fin from the first bottom source/drain (that source/drain area on the left of fin 130 and right of fin 130 of Fig. 13 of Mochizuki).
But, the combination does not expressly disclose wherein the first bottom source/drain and second bottom source/drain form a narrow neck below the vertical fin.
However, in a related art, Bi2 teaches forming a narrow neck between left source/drain 118 and middle source/drain 118 under the fin 104 as shown in the annotated figure 6 of Bi2.

    PNG
    media_image3.png
    225
    294
    media_image3.png
    Greyscale

Bi – annotated Fig. 6
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the well-known formation of bottom source/drain areas under the fin that creates a narrow neck between the source/drain area as taught by Bi2 into the combination of Mochizuki and Bi structure.
The ordinary artisan would have been motivated to integrate teachings of Bi2 into the combination of Mochizuki and Bi structure in the manner set forth above for, at least, this integration creates spaces (that is “etching recesses into the fins” – Bi2 C5 L47-48) which allows for the deposition additional materials to form source/drain area (Bi2 C5 L59-60, also C6 L12-14).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898                           

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898